Citation Nr: 1743784	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-08 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 29, 2002.

2.  Entitlement to an effective date prior to April 29, 2002, for basic eligibility to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967, and October 1981 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In April 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining another medical opinion.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the April 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  On April 29, 2002, the RO first received a claim for an increased rating for an effective date earlier than October 16, 2009; it is factually ascertainable that an increase in disability did not occur in the one-year period prior to April 29, 2002 and there was no claim, formal or informal, filed prior to April 29, 2002.

2.  From April 29, 2001, until April 29, 2002, the Veteran was service connected for obstructive pulmonary disease, tinnitus, degenerative joint disease of the cervical spine, hypertension, degenerative changes of the right and left knee, left ulnar neuropathy, left inguinal hernia, benign prostatic hypertrophy, and metatarsalgia of the 4th toe, left foot and had a combined disability rating of 70 percent during that period.





CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 29, 2002, for the award of a TDIU, are not all met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016). 

2.  The criteria for an effective date of April 29, 2002, for the award of DEA, are not all met.  5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in June 2004, May 2005, March 2006, and September 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In this regard, pursuant the Board's April 2015 remand directives, the AOJ attempted to obtain any records from the VA Vocational Rehabilitation and Education (VR&E), including notes from a reported April 2002 meeting with a VR&E specialist.  In responses dated in February 2003 and June 2015 it was indicated that there are no records available showing the Veteran was ever enrolled in VA's VR&E program.  Neither the Veteran nor his attorney has provided records or response indicating otherwise.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

A.  TDIU

By way of background, the Veteran's application for increased evaluation based on TDIU was received on April 29, 2002 and he was initially awarded TDIU and DEA by way of a June 2011 rating decision, effective from October 16, 2009.  During the pendency of the appeal, in a rating decision dated in July 2017, the AOJ awarded an earlier effected date of April 29, 2002.  The effective date is the date VA received the Veteran's application for increased rating.  

The Veteran seeks an effective date earlier than April 29, 2002 for award of TDIU and DEA.  Specifically, according to an April 2015 statement from the Veteran's attorney, the Veteran seeks an earlier effective date of August 1, 1999, the day following separation from military service.  Thereafter, in correspondence dated in March 2017, the Veteran, through his attorney, indicated that he seeks an effective date earlier than October 16, 1999.

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R § 3.400(o)(1).

For increased rating claims, if the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R § 3.400(o)(2).  A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

TDIU need not be separately and formally claimed to trigger a claim, rather it is of issue if raised by reasonably raised by the Veteran or the record in the course of an initial rating or an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R . § 4.16.  There are different procedural requirements for awarding TDIU depending on whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, but whether under subsection (a) or (b), the evidence must show that the veteran is unable to secure and follow a substantially gainful occupation.  

Prior to April 29, 2002, the RO had awarded service connection for numerous disabilities in a March 2000 rating decision.  The RO notified the Veteran and his representative of the decision that same month and of his procedural and appellate rights.  An appeal of that decision was not initiated in the year following notice of the decision and no relevant evidence was added to the record within that year.  The decision thus became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  

Here, the Board finds that the question of whether TDIU was warranted was not reasonably raised by the Veteran or the record prior to receiving his claim in April 29, 2002.  There was no pending compensation claim prior to that date.  

Thus, the dispositive issue in this case is whether it is factually ascertainable that an increase in disability occurred between April 29, 2001, one year prior to receipt of the claim for increased rating, and April 29, 2002.

The record does not show that it was factually ascertainable that there had been in increase in disability in the year prior to receipt of the claim in April 2002.  The Veteran underwent a VA review examination of his COPD in November 2001, but the evidence from that examination does not show an increase in disability.   

Consequently, there is no basis for awarding a TDIU rating from any date during the one year period for consideration prior to the April 2002 claim for increase.  38 C.F.R § 3.400 (o)(2).

In sum, an earlier date, prior to April 29, 2002, is not warranted on the basis that the application for increased ratings based on individual unemployment was received on April 29, 2002.  There were no previous claims for increased evaluation, prior to April 29, 2002, thus an earlier effective date is not warranted.  38 CFR 3.156, 3.157, 3.160, 3.400.

B.  DEA

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child, spouse, or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) The veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807 (a), 21.3021.  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

As explained above, the Veteran has been awarded TDIU for the entirety of the appeals period.  This shows permanent total service-connected disability.  Likewise,
in light of the facts and findings in this case, as discussed under the previous issue, the Board finds that entitlement to an earlier effective date for the grant of TDIU is warranted from the date of claim for increase, April 29, 2002.  An earlier date, prior to April 29, 2002, is not warranted as there is no previous claims for increased evaluation based on individual unemployability, prior to April 29, 2002.  38 CFR 3.156, 3.157, 3.160 or 3.400.  Hence, entitlement to an earlier effective date prior to April 29, 2002 for the grant of eligibility to DEA under 38 U.S.C. chapter 35 is not warranted.


ORDER

Entitlement to an effective date prior to April 29, 2002, for TDIU is denied.

Entitlement to an effective date prior to April 29, 2002, for DEA is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


